F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         AUG 26 2002
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 FREDDIE M. JOHNSON,
             Petitioner - Appellant,                    No. 02-6095
 v.                                               D.C. No. 01-CV-460-C
 REGINALD HINES, Warden; STATE                       (W.D. Oklahoma)
 OF OKLAHOMA,
             Respondents - Appellees.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.




      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se federal prisoner 28 U.S.C. § 2254 appeal. Mr. Johnson was

convicted of first degree murder and sentenced to life imprisonment. In his


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
habeas appeal, Mr. Johnson alleges that his sentence is unconstitutional for six

reasons, each of which the magistrate judge addressed in a well-reasoned Report

and Recommendation. On appeal, the district court adopted the magistrate

judge’s report denying the petition for relief. We review the district court’s

factual findings for clear error and “legal conclusions de novo.” Rogers v.

Gibson, 173 F.3d 1278, 1282 (10th Cir. 1999).

      Appellant seeks a certificate of appealability. In order for this court to

grant a certificate of appealability, Petitioner must make “a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To do so, Petitioner

must demonstrate “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed

further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quotations omitted).

      We have carefully reviewed Petitioner’s brief, the district court’s

disposition, the magistrate judge’s Report and Recommendation, and the record

on appeal. Nothing in the facts, the record on appeal, or Petitioner’s brief raises

an issue which meets our standards for the grant of a certificate of appealability.

We conclude that we cannot say that reasonable jurists could debate whether “the

petition should have been resolved in a different manner.” Id.

      Therefore, Petitioner’s request for a certificate of appealability is DENIED


                                         -2-
and the appeal is DISMISSED.

                                     Entered for the Court


                                     Monroe G. McKay
                                     Circuit Judge




                               -3-